                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RONNIE V. WILLIAMS, #239426,                   )
a.k.a., Ronald Vincent Williams,               )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )   CASE NO. 2:17-CV-146-ALB
                                               )
CORIZON HEALTH CARE, et al.,                   )
                                               )
           Defendants.                         )

                                           ORDER

         On January 13, 2020, the Magistrate Judge entered a Recommendation (Doc.

53) to which no objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. The defendants’ motions for summary judgment are GRANTED.

        3. Judgment is GRANTED in favor of the defendants.

        4. This case is DISMISSED with prejudice.

        5. Costs of this proceeding are taxed against the plaintiff.

        A separate Final Judgment will be entered in accordance with this order.

        DONE this 5th day of February, 2020.


                                          /s/ Andrew L. Brasher
                                    ANDREW L. BRASHER
                                    UNITED STATES DISTRICT JUDGE
